Citation Nr: 1433316	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active military duty from March 1966 to September 1988.  The Veteran died in March 2010 and the appellant is the surviving spouse.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant perfected an appeal of the denial of service connection for the cause of the Veteran's death, entitlement to death pension, and entitlement to accrued benefits.

The appellant is not currently represented and she has not requested a Board hearing.

The issues of entitlement to service connection for the Veteran's cause of death and entitlement to death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had no claims for VA benefits pending at the time of his death in March 2010.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a); 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) . 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.119(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the present case, VA provided the appellant with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in correspondence dated in June 2010, prior to the initial rating decision issued in August 2010.  Regarding the duty to assist, the claims file contains the Veteran's service treatment records and medical records.  The issue of entitlement to accrued benefits is denied on the basis that there were no pending claims at the time of the Veteran's death.  Further, there is no evidence, and the appellant has not asserted (other than her general contention that she is entitled to accrued benefits), that the Veteran made any claim for benefits during his lifetime.

VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit. See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for accrued benefits. Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issue decided herein. 

II.  Entitlement to Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died. 38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000 . Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A .  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

In this case, the Veteran died in March 2010 and thus such provisions are applicable; however, there is no evidence that the Veteran had a pending claim for VA benefits.  As noted above, there is no evidence that the Veteran filed a claim for VA benefits at any time during his lifetime.  Other than her basic claim to entitlement to accrued benefits, the appellant has not asserted otherwise.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant asserts that the Veteran's death is attributable to service.  Specifically, she has asserted that the Veteran was exposed to the herbicide Agent Orange, and that this exposure either led to his death from pancreatic cancer or, in the alternative, that the death was due to ischemic heart disease.  The RO has conceded herbicide exposure based on the duties of the Veteran's service in Thailand.  The appellant has also raised as relevant that the Veteran was infected with Dengue fever while serving in Thailand.

The claims file contains a death certificate showing that the Veteran's death in March 2010 was due to the immediate cause of cardiac arrest, but also noted advanced pancreatic cancer as a preceding cause.  In an amended death certificate, the immediate cause of death is listed as complications of advanced pancreatic carcinoma and does not list any cardiac disability as a preceding cause.  The claims file also contains extensive records from the period of intensive treatment for cancer prior to the Veteran's death.  These records document that the Veteran had experienced a myocardial infraction (MI) in approximately 1993 and that he was treated with Coumadin after developing a blood clot or deep vein thrombosis.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

Relevant to this appeal, based on the conceded exposure to herbicides, presumptive service connection is warranted for ischemic heart disease.  See 38 C.F.R. §§ 3.307, 3.309.  Although pancreatic cancer is not one of the presumptive diseases, based on the conceded exposure, service connection would be warranted if a clinician indicated that there was a link between the exposure and the Veteran's development of pancreatic cancer.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The appellant has asserted that the Veteran's oncologist provided such an opinion.  This opinion, however, is not of record.  Further, as noted above, the appellant has asserted that the Veteran's contracting Dengue fever in service had some relationship to the Veteran's death.

To substantiate the claim based on the evidence of record and careful consideration of the appellant's contentions, therefore, the competent evidence would need to show a link between herbicide exposure and the Veteran's development of pancreatic cancer, that the Veteran had ischemic heart disease and such disease, in some way, caused the Veteran's death, or that the Veteran's death was otherwise related to service, to include on the basis of the Veteran's contracting Dengue fever in service.  The Board finds that the duty to assist in the appellant's appeal requires a remand to obtain an opinion that addresses these questions.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Further, as noted, the appellant has indicated that an oncologist has provided such an opinion.  It is unclear whether such is a written opinion.  Such opinion, however, would assist in adjudicating this case.  Therefore, upon remand, the AOJ should ask the appellant to provide a copy of this oncologist's opinion or provide information that would allow for the AOJ to obtain this opinion on her behalf.  See 38 C.F.R. § 3.159.

As to the other issue in appellate status, the RO denied the claim for death pension on the basis that the RO had not received income, asset, and medical expense information.  The appellant has responded that she provided all requested information.  To ensure that the appellant is provided all due process, the Board finds that the AOJ should provide her an additional opportunity to submit the necessary information.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant the opportunity to submit the necessary income, asset, and medical expense information necessary in regard to a claim for death pension benefits.

2.  Ask the appellant to provide a copy of the oncologist's opinion noted in her September 2011 substantive appeal (VA Form 9) regarding a connection between herbicide exposure and the Veteran's development of pancreatic cancer or provide information that would allow for the AOJ to obtain this opinion on her behalf.  

3.  Forward the claims file to an appropriate medical professional to obtain an opinion regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the medical professional.  After a full review of the claims file, the medical professional should offer an opinion and answer the following questions:

(A)  Is it as least as likely as not (i.e., 50 percent or greater probability) that the Veteran had ischemic heart disease, and if so, that such disease contributed substantially or materially, that it combined to cause, or that it aided or lent assistance to the production to the Veteran's death.  The clinician should note the two death certificates of record and the evidence of medical history prior to pancreatic cancer, to include the MI.

(B)  Is it as least as likely as not that the Veteran's  pancreatic cancer developed due to conceded exposure to herbicidal agents, to include Agent Orange?

(C)  Is it as least as likely as not that the Veteran's cause of death was otherwise related to his period of military service from March 1966 to September 1988, to include contracting of Dengue fever?

A complete rationale for all opinions expressed should be provided for each question above described.

4.  Following completion of all indicated development, readjudicate the appellant's claims in appellate status.  If any benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The appellant should then be given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 3).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


